Citation Nr: 1416897	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-11 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a right knee injury.

2.  Entitlement to service connection for residuals of a low back injury.  


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from June 1984 to February 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board videoconference hearing in January 2013, and a transcript of the hearing is of record.  At the time of the hearing, evidence was submitted with a waiver of RO consideration of it.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for right knee and low back disabilities.  He was seen in service for right knee and back problems.  He denied current right knee complaints on service discharge examination in January 1987, but reported having low back pain, and the latter was noted on clinical evaluation by the service discharge examiner.  The first medical treatment shown for right knee and low back problems post-service was in 2009.  A VA examiner in November 2010 found that the Veteran has right knee and lumbar spine degenerative joint disease as well as lumbar spine degenerative disc disease.  

The examiner in November 2010 opined that they were less likely than not related to the Veteran's in-service complaints, citing in part a lack of objective evidence for continuity or chronicity of care.  

Subsequent to that opinion, the Veteran testified in January 2013 that he had had knee pain always since service, and that a sharp pain he had had in his lower spine in service never went away.  These assertions should be considered by that or another VA examiner in considering again whether the Veteran's current disabilities are related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain an addendum medical opinion regarding the etiology of the Veteran's right knee and lumbar spine degenerative joint disease and his lumbar spine degenerative disc disease from the same examiner who previously examined the Veteran.  If the same examiner is not available, the case should be referred to another qualified health care provider.  The claims files must be provided to the examiner for review in conjunction with the examination or opinion.  Another physical examination of the Veteran is not required unless deemed necessary by the VA examiner.  

The examiner should review the file, particularly all additional evidence added since the prior examination, to include the transcript of the Veteran's testimony.  After reviewing the file and the remand, the examiner must offer an opinion as to the following:  

Is it at least as likely as not (a probability of at least 50 percent) that the Veteran's current right knee or low back disorder was manifest in service or within 1 year of discharge, or is otherwise causally related to service?

Detailed reasons for the responses must be furnished, with the examiner specifically considering the Veteran's January 2013 hearing testimony of continued right knee and low back symptoms since service.  

2.  Thereafter, readjudicate the Veteran's pending claims in light of the expanded record.  If service connection for right knee or low back disability remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



